UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Fiscal Year Ended August 31, 2009 Commission File Number 0-50092 OCEAN SMART, INC. (Name of Small Business Issuer in Its Charter) Nevada 20-3113571 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 400 Professional Drive, Suite 310, Gaithersburg, Maryland (Address of Principal Executive Offices) (Zip Code) (250) 757-9811 (Issuer’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES X NO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES X NO Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has beensubject to such filingrequirementfor the past 90 days. X YES NO Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer |_|Accelerated Filer |_| Non-accelerated filer |_|Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES X NO The issuer's revenues for its most recent fiscal year were:$1,890,536. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of December 9, 2009 was $747,662 (computed by multiplying the closing sales price for our common stock on such date by the number of shares of common stock held by persons other than officers, directors or by record holders of 10% or more of the registrant’s outstanding common stock.This characterization of officers, directors and 10% or more beneficial owners as affiliates is for purposes of computation only and is not an admission for any purposes that such people are affiliates of the registrant). The number of shares of our common stock outstanding on December 9, 2009 was 25,920,296. 2 TABLE OF CONTENTS PART I Item 1 Description of Business Page 5 Item 2 Description of Property Page 12 Item 3 Legal Proceedings Page 14 Item 4 Submission of Matter to a Vote of Security Holders Page 14 PART II Item 5 Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities Page 15 Item 6 Selected Financial Data Page 22 Item 7 Management's Discussion and Analysis or Plan of Operation Page 23 Item 8 Financial Statements Page 38 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Page 59 Item 9A Controls and Procedures Page 59 PART III Item 10 Directors and Executive Officers of the Registrant Page 62 Item 11 Executive Compensation Page 67 Item 12 Security Ownership of Certain Beneficial Owners, and Management and Related Stockholder Matters Page 71 Item 13 Certain Relationships and Related Transactions Page 74 Item 14 Principal Accountants Fees and Services Page 74 Item 15 Exhibit List Page 75 Signatures Page 77 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION From time to time, we may make written statements that are "forward-looking," including statements contained in this report and other filings with the Securities and Exchange Commission, reports to our stockholders and news releases. All statements that express expectations, estimates, forecasts or projections are forward-looking statements.
